Citation Nr: 0336241	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran has recognized service with the Philippine 
Commonwealth Army from September 1941 to April 1942, and from 
February 18 to 25, 1946.  He had service with the recognized 
guerrillas from July 1945 to February 1946.  He died in 
January 1995.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the appellant's claim 
for service connection for cause of death.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  The veteran died in January 1995, at age 76, from 
septicemia resulting from a subdiaphragmatic abscess.  

4.  Septicemia and subdiaphragmatic abscess were not incurred 
during or for many years after service, and no medical or 
other competent evidence shows that the veteran's death in 
1995 was caused or contributed to by any disease or injury 
causally related to the veteran's active military service 
decades earlier.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 3.309, 
3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that RO notified the 
appellant of the evidence necessary to substantiate her claim 
in correspondence posted in November 2000 and in February 
2001, the latter of which informed her in detail of VCAA and 
VA's duties to assist and notify, and informed her that they 
would assist her in collecting any evidence which she might 
reasonably identify.  This letter also pointed out the 
disparity between death certificates dated in 1995 and 2000, 
and requested her to submit evidence to corroborate the 
actual cause of the veteran's death.  The RO informed the 
appellant of the evidence necessary to substantiate her 
pending claim and of the laws and regulations governing 
awards of dependency and indemnity compensation based on 
claims of service connection for the cause of death in a July 
2002 rating decision and in an October 2002 statement of the 
case.  The RO collected the veteran's service medical and 
personnel records, obtained Service Department certification 
of the veteran's military service, and collected copies of  
private medical records in the appellant's behalf.  There is 
no evidence on file indicating nor does the appellant report 
that there is any additional evidence which is relevant to 
her claim which has not been collected for review.  

Although the initial February 2001 VCAA notification letter 
requested that the appellant submit any evidence within 60 
days, she was also informed that any evidence received within 
one year would likely protect the effective date for any 
entitlement which was subsequently awarded.  It is clear, 
however, that the RO continued to develop this claim beyond 
that initially requested 60-day period and the claims folder 
was not forward to the Board until January 2003.  The 
appellant has written that she has submitted the evidence 
that she has available, and has repeatedly requested speedy 
disposition of her claim.  At this time, it is some 34 months 
since the appellant was initially requested to submit 
evidence within two months.  The Board finds that the 
appellant has been informed of the evidence which she must 
present and the evidence which VA would collect on her 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); PVA v. 
Secretary of VA, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  As 
will be discussed in more detail below, however, in the 
absence of any competent, credible evidence that the 
veteran's fatal septicemia and subdiaphragmatic abscess had 
onset during service or for approximately 48 years 
thereafter, the Board finds that there is no duty to obtain 
such a medical opinion.  38 U.S.C.A. § 5103A(d)(2).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases which manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The term "former prisoner of war" means a person who, while 
serving in the active military service, was forcibly detained 
or interned in the line of the duty by an enemy or foreign 
government, the agents of either, or a hostile force.  VA 
shall accept the findings of the appropriate Service 
Department that a person was a prisoner of war during a 
period of war, unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  In all other situations, including those where VA 
cannot accept the Service Department finding, the following 
factors shall be used to determine POW status.  To be 
considered a POW, a service person must have been forcibly 
detained or interned under circumstances comparable to those 
under which persons generally have been forcibly detained or 
interned by enemy governments during periods of war.  Each 
individual member of the particular group of detainees, in 
the absence of evidence to the contrary, shall be considered 
to have experienced the same circumstances as those 
experienced by the group.  The reason for which a service 
person was detained or interned is immaterial in determining 
POW status, except that a service person who is detained by a 
foreign government for an alleged violation of its laws is 
not entitled to be considered a former POW on the basis of 
that period of detention, unless charges are a sham intended 
to legitimize the period of detention or internment.  The 
Director of the C&P service of the VA Central Office will 
approve all VARO determinations establishing or denying POW 
status, with the exception of those Service Department 
determinations accepted under paragraph (y)(1) of this 
section.  VA shall consider that a service person was 
forcibly detained in line of duty, unless the evidence of 
record discloses that detainment was the proximate result of 
the person's own willful misconduct.  38 C.F.R. § 3.1(y).  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  The appellant filed her initial claim of service 
connection for the cause of the veteran's death in December 
2000.  A January 1995 Certificate of Death, on a death 
certificate form, signed by a Dr. Felix, indicated that the 
veteran died in January 1995, at age 76, from septicemia and 
subdiaphragmatic abscess.  Also submitted was a December 2000 
certification, not on a death certificate form, signed by an 
"Asst. Municipal Civil Registrar," which reports that a 
review of records showed the veteran's cause of death in 
January 1995, was "[o]ther acute and subacute form of 
ischaemic [sic] heart disease."  On the same date, this same 
Civil Registrar provided the appellant with a certification 
of her marriage to the veteran in January 1946.  The veteran 
had made no claim with VA, and service connection was not in 
effect for any disease or disability, during the veteran's 
lifetime.  

The February 1946 service separation physical examination 
report shows that all body systems were normal, and no 
abnormality of any kind was identified.  The veteran's blood 
pressure at that time was 118/78, and a chest X-ray was 
negative.  A February 1946 Affidavit for Philippine Army 
Personnel, completed by the veteran, contained no complaints 
or references to any disease, but he did note a left 
"thigg" (leg?) shrapnel wound from April 1942, and 
indicated that there were no permanent disabilities.  

In March 2001, a medical certificate was obtained from the 
same Dr. Felix that signed the January 1995 death 
certificate, in which he reported that he first saw the 
veteran in December 1994 for dyspnea, fever, cough, and pain 
at the right subcostal area.  He was hospitalized for several 
days and discharged in fair condition.  He was again admitted 
on January 22, 1995, for the same reasons, and died the 
following day. The cause of death was "Respiratory failure 
due to Septicemia and Subdiaphragmatic Abscess."  Records of 
the veterans terminal hospitalizations were destroyed as a 
result of typhoon "Gading."  Dr. Felix wrote another 
statement corroborating these same facts in April 2001.  

The appellant indicated that the veteran had been a prisoner 
of war of the Japanese government.  The RO undertook 
development of this issue and requested the appellant to 
submit further information to substantiate this fact.  In 
June 2002, the appellant wrote that "I was not sure about 
his captivity . . . ." She reported facts consistent with 
the veteran's February 1946 Affidavit for Philippine Army 
Personnel, which appears to indicate that the veteran may 
have reported being held by the Japanese until he "escaped" 
in early April 1942.  The RO subsequently considered the POW 
issue and created a memorandum for file in July 2002 which 
considered all evidence on file, and which found that the 
veteran was not entitled to POW recognition status for VA 
purposes because the Service Department had not verified such 
status and because the veteran's February 1946 Affidavit was 
consistent with a one-day capture and escape, which would be 
inadequate to demonstrate incarceration for 30 days or more 
in accordance with the governing regulation.  

The Board finds that the preponderance of the evidence on 
file is against the appellant's claim for service connection 
for the cause of the veteran's death.  The veteran died in 
January 1995 from septicemia and subdiaphragmatic abscess at 
the age of 76, approximately 49 years after he was separated 
from service.  

Although the appellant also submitted another document which 
purported to identify the veteran's cause of death as 
ischemic heart disease, this document is found to be 
unreliable because it:  (1) was subscribed by an assistant 
municipal registrar; (2) was prepared on plain bond paper 
rather than a death certificate form; (3) was produced almost 
six years after the veteran's death; and (4) is completely at 
odds with other more reliable evidence which shows that the 
veteran died from septicemia and subdiaphragmatic abscess.  
The copy of the actual death certificate form on file was 
produced contemporaneous with the veteran's death, is 
subscribed by the veteran's terminal treating physician Dr. 
Felix, and two subsequent statements of Dr. Felix corroborate 
the cause of death as septicemia and subdiaphragmatic 
abscess.  

The February 1946 service separation physical examination 
report shows that all body systems were normal and no 
abnormality of any kind was identified.  The veteran's blood 
pressure at that time was 118/78, and a chest X-ray was 
negative.  There is no clinical or other competent evidence 
of ischemic heart disease at any time during service or the 
remainder of the veteran's lifetime.  There is no such 
evidence of septicemia or subdiaphragmatic abscess during or 
for many years after service, and no such evidence causally 
relates such disability, first shown in December 1994, 48 
years after service, to any incident, injury or disease of 
active service.  Although the veteran did note a left 
"thigg" (leg?) shrapnel wound from April 1942 in his 
separation processing affidavit, the service separation 
examination conducted the same month did not note any 
disability residual to such injury, there is a complete 
absence of competent evidence which shows or suggests that 
this injury resulted in any chronic residuals during the 
remainder of the veteran's lifetime, and the veteran's death 
from septicemia from an subdiaphragmatic abscess is not shown 
to have had any causal relationship to a shrapnel wound of 
the thigh.  

The preponderance of the evidence is against a finding that 
the veteran was a POW of the Japanese government for a period 
of 30 or more days.  Even assuming, without conceding, that 
he was shown to be a POW for VA purposes, the veteran's death 
was not due to ischemic heart disease or to any other disease 
provided a lifetime presumption in accordance with 38 C.F.R. 
§ 3.309(c).  

The Board has considered the appellant's arguments that her 
husband's death was linked to his military service.  As a 
layperson, however, the appellant has no competence to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran did not seek 
and he was not in receipt of any award of service-connected 
disability during his lifetime.  His death at age 76 from 
septicemia from an subdiaphragmatic abscess is not shown to 
be in any way related to his military service five decades 
earlier.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



